                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

RONALD MARKS                                                              PLAINTIFF

V.                                NO. 3:19-cv-154-BRW

U.S. XPRESS, INC. and
JEREMIAH LAYKERMOO                                                    DEFENDANTS


                         AGREED PROTECTIVE ORDER

        Plaintiff has served discovery requests on U.S. Xpress, Inc., wherein he

requested inter alia confidential employment/personnel records for U.S. Xpress,

Inc.’s driver, Mr. Jeremiah Layklermoo. U.S.Xpress, Inc., submitted responses to

these requests, inter alia, by objecting to providing information that is confidential,

private, or proprietary, but agreeing to provide various documents provided that

they be produced subject to a Protective Order.

        The Court finds as follows:

        1.    Pursuant to the Court’s authority under Fed. R. Civ. P. 26(c), a

protective order should issue with regard to the production of certain proprietary or

otherwise confidential company records that defendant has agreed to produce

(subject to this order) including certain of Mr. Laykermoo’s employment records,

(henceforth all collectively referred to as the “protected materials”) in connection

with this litigation.

        2.    Defendants shall designate any protected materials by writing or

stamping the words “protected materials” or other similar designation on the




1907308-v1
document being produced.

        3.   The protected materials produced during the discovery and litigation of

this matter shall not be disclosed by Plaintiff, by his counsel or representatives, or

by their witnesses to any person other than to counsel for the parties and counsel’s

employees actively engaged in the conduct of this litigation, to any experts retained

for the purpose of assisting counsel in trial preparation for this case, and to those

specific witnesses who may testify in this action about topics pertaining to the

protected materials provided that prior to disclosure, each individual to whom

disclosure is made is advised of, and specifically agrees to abide by, this order by

executing a Confidentiality Acknowledgement in the form attached hereto as

Exhibit A. The protected materials shall not be distributed for use in connection

with any other claim or litigation absent specific written authorization of U.S.

Xpress, Inc. If any of these materials are filed with the Court, the documents must

be filed under seal. If utilized in depositions, the court reporter shall be notified

that such documents will be kept confidential and attached under cover. Nothing in

this Order affects the admissibility of any such documents at trial as ruled upon by

the Court pursuant to the Federal Rules of Evidence.

        4.   The non-disclosure provisions of this order shall not terminate at the

conclusion of this action. Also, any disclosure shall be made in a manner such that

the confidential information does not become a matter of public record unless

Plaintiff is granted authorization by this Court to introduce them into evidence at

trial. Furthermore, in the event that any protected material is ultimately used in



                                            2
1907308-v1
any Court proceedings, it shall not lose its proprietary or confidential status

through such use.

        5.    Any party may request that any document containing protected

materials be filed under seal.

        6.    Within 45 days after final conclusion of all aspects of this litigation, all

protected materials (and all copies thereof) shall be returned to counsel for U.S.

Xpress, Inc., together with a certificate of compliance signed by Plaintiff’s counsel;

however, it is agreed that Plaintiff’s counsel may (for a period of three years) retain

one copy of all protected materials for counsel’s file, which will be kept confidential

until destroyed no later than three years after all aspects of this litigation have

concluded.

        7.    All lingering issues, if any, regarding disclosure or production of other

documents (for which agreement among the parties has not been reached) shall be

addressed by separate order.

        IT IS SO ORDERED this 16th day of August, 2019.


                                         Billy Roy Wilson __________
                                         United States District Judge




                                            3
1907308-v1
                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

RONALD MARKS                                                            PLAINTIFF

VS.                          NO: 3:19-CV-00154-BRW

U.S. XPRESS, INC. and
JEREMIAH LAYKLERMOO                                                 DEFENDANTS


                             EXHIBIT A
                 CONFIDENTIALITY ACKNOWLEDGEMENT

      I have been designated by Plaintiff (or by his counsel) as a person who may
have access to “Protected Materials” as that term is defined in the Agreed
Protective Order (the “Order”) entered in the above-entitled case.

      Having read the Order, I agree to comply fully with it and to be bound by its
terms with respect to all documents and information designated as “Protected
Materials” or “Confidential” under the Order. I agree not to copy any documents or
information that have been designated as “Protected Materials” or “Confidential”
and disclosed to me. I further agree not to disclose such documents or information
to any person or entity not authorized under the Order to view such materials.

      Following completion of this case, I will promptly return any and all such
“Protected Materials” to counsel for Plaintiff Mr. Marks.

      I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. Executed this _____ day of
_________________, 201___.



                                       ______________________________________
                                       Name

                                       ______________________________________
                                       Address


EXHIBIT A



                                         4
1907308-v1
